Citation Nr: 1529805	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-35 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.
 
2.  Whether new and material evidence has been received to reopen a claim of service connection for a headache disorder. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a headache disorder.

5.  Entitlement to service connection for a tremor disorder, to include as due to undiagnosed illness and as secondary to service-connected PTSD.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to September 1992 and from June 1996 to March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned at a hearing held at the RO in February 2015.  A transcript of this hearing is associated with the record.

The claims for service connection for hypertension and a tremor disorder, as well as the claim of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  By rating action dated in May 2008, the RO denied service connection for hypertension and a headache disorder; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

2.  Evidence received since the May 2008 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for hypertension and a headache disorder, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's headache disorder was incurred in service.  


CONCLUSIONS OF LAW

1.  The May 2008 rating decision denying service connection for hypertension and a headache disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claims of entitlement to  service connection for hypertension and headache disorder are reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a headache disorder are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that while some service department records, namely service personnel records, were previously not available before the RO in May 2008, such records obtained since then are either duplicative or not pertinent to the issues subject to new and material analysis or else were generated after the May 2008 decision; thus, the provisions of 38 C.F.R. § 3.156(c) are not applicable in this case.  

The Veteran first filed a claim for service connection for hypertension and a headache disorder in November 2007.  In a May 2008 rating decision, the RO denied the claim of service connection for hypertension on the basis that this condition was not shown in the service treatment records, or in the post-service VA treatment records prior to October 2001, when he was prescribed medication, so it was not directly related to service or manifested within one year of his discharge from service.  The RO denied the claim for a headache disorder on the basis that this condition was not shown in the service treatment records, or in the post-service VA treatment records prior to October 2007.  Additionally the headache claim was denied on the basis that it was not a chronic qualifying disability secondary to service in Southwest Asia because it was a known clinical diagnosis.  By letter dated May 28, 2008, the Veteran was notified of this decision and his appellate rights.  The Veteran did not file an appeal, or submit new and material evidence within one year of that decision.  Thus, this decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

Regarding hypertension, evidence added to the record since the AOJ issued the decision in May 2008 includes lay statements and the Veteran's testimony that he has required hypertension medication since his return from the Persian Gulf.  See Board Hearing Transcript (Tr.) at 12.  Regarding the claimed headache disorder, evidence added to the record since the May 2008 decision includes the Veteran's testimony that his headaches began during his period of service in Bosnia.  Id. at 10.  Additionally, VA treatment records submitted after May 2008 repeatedly give a history of chronic headaches being of lengthy duration of at least 15 years, dating back to service.  This includes VA records from April 2011 noting an onset of headaches when he was age 20, VA optometry records from June 2011 giving an onset of headaches since the 1990's and his history in the Social Security records when he reported in a July 2014 questionnaire that the headaches started soon after the Gulf War.  Even the March 2011 VA general examination, which determined his headaches were not related to his service-connected PTSD, relates a history of headaches dating back to the 1990's.

This additional evidence pertains to elements of the claims that were previously found to be lacking and raises a reasonable possibility of substantiating the claims.  The evidence is, therefore, new and material, and the claims of entitlement to service connection for hypertension and a headache disorder are reopened. 

Headache Disorder - Merits

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as neurological disorders, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Although the service treatment records are silent for any findings or complaints of headaches, this is not fatal to the Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").  Critically, as headaches are capable of lay observation, the Veteran is competent to address when he first began experiencing them, and the Board finds his assertions that he has experienced continuous headaches since service credible.  Post-service records, including those dated prior to the instant claim, consistently indicate that the Veteran's headache symptoms date back to the 1990's, which coincides with an onset during active service.  Moreover, although the evidence indicates that he has self-treated his headaches, using treatments such as "Goody Powder" or other over the counter medications as reported in the March 2011 VA examination, medical treatment for his headaches is described as "intermittent" and is shown in records as early as February 2002, which is consistent with a lengthy history of headaches that are, for the most-part, self-treated.  Crucially, there is no competent medical evidence to the contrary.  

Given the Veteran's competent and credible reports of headaches beginning in service and continuing since service, and because there is no competent medical evidence to the contrary, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for headaches is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

ORDER

As new and material evidence has been received, the claim of entitlement to service connection for hypertension is reopened, and the appeal is granted to this extent only.

As new and material evidence has been received, the claim of entitlement to service connection for a headache disorder is reopened.

Service connection for a headache disorder is granted.  


REMAND

The VA examination conducted in March 2011 and in August 2013 failed to adequately address all theories of entitlement for the remaining claims.  Regarding hypertension, the March 2011 VA examiner found that hypertension was not directly related to service, and also determined that the Veteran's PTSD was not a risk factor for hypertension.  However, the examiner failed to address the possibility of aggravation, and also suggested that a more detailed opinion could be provided by a mental health clinician.  The August 2013 VA examiner also found the hypertension was not directly related to service and ruled out the hypertension as a possible chronic qualifying illness due to Gulf War service, but likewise failed to address possible aggravation from service-connected PTSD.  Thus, the opinions are inadequate and an addendum opinion should be obtained from a mental health clinician, as suggested by the 2011 examiner.  Regarding the tremor disorder, the March 2011 VA examiner did note the presence of the tremors, but provided no opinion as to their etiology.  The August 2013 VA examiner ruled out the tremor disorder as a possible chronic qualifying illness due to Gulf War service.  However, she did not address the etiology of this disorder on a direct basis or of onset within the one year presumption for neurological disorder under 38 C.F.R. §§ 3.307, 3.309.  She also failed to address whether the tremor disorder is being caused or aggravated by the Veteran's service connected PTSD.  Although the Veteran has not specifically claimed that the tremors are secondary to his PTSD, there is medical evidence of record that raises such a claim.  This includes an April 2010 VA record that noted the tremors and stated that these were most likely caused by anxiety and a February 2011 VA primary care record that agrees that tremors are related to anxiety.  Accordingly, an addendum opinion by an appropriate medical professional is warranted.  Updated VA treatment records should also be obtained on remand.

Finally, the Veteran has filed a timely notice of disagreement with the May 2015 rating decision denying entitlement to a TDIU.  See June 2015 VA Form 21-0958.  A Statement of the Case (SOC) is therefore required.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.

2.  Then refer the claims file to a mental health clinician with appropriate expertise to provide an addendum opinion addressing the etiology of the Veteran's hypertension and tremor disorder.  The claims file, including a copy of this remand, must be made available for review.  All indicated studies should be performed, and all findings set forth in detail.  No additional examination is necessary, unless the examiner indicates otherwise.

The reviewing examiner should answer the following questions: 

(a) Is it at least as likely as not (50 percent probability or more) that hypertension began in service, manifested within a compensable degree within one year of his discharge from either period of service, or is otherwise related to either period of service?  
(b) If not, is it at least as likely as not (50 percent probability or more) that hypertension is causally related to PTSD?  

(c) If not, is it at least as likely as not (50 percent probability or more) that hypertension is aggravated beyond the natural progress of the disease by his PTSD?  

(d) Is it at least as likely as not (50 percent probability or more) that the tremor disorder began in service, manifested within a compensable degree within one year of his discharge from either period of service, or is otherwise related to either period of service?

(e) If not, is it at least as likely as not (50 percent probability or more) that the tremor disorder is causally related to PTSD?  

(f) If not, is it at least as likely as not (50 percent probability or more) that the tremor disorder is aggravated beyond the natural progress of the disease by his PTSD?  

A complete rationale should accompany any opinion provided.  

3.  Separately, issue a SOC addressing the issue of entitlement to a TDIU, along with appellate rights.

4.  Thereafter, readjudicate the Veteran's claims for service connection for hypertension and a tremor disorder.  If the benefits sought on appeal remain denied, he and his representative shall be provided with a Supplemental Statement of the Case and afford an appropriate period of time to respond.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


